DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23, 27 and 33 are currently amended.  Claim 26 is canceled.  Claims 1-5, 7-10, 13-15, 17-24, 27, 28, 30 and 33-35 are pending review in this action.  
The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
	The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant’s corresponding amendments.  See Reasons for Allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed metal-air battery is novel over the closest prior art of record: Chase (US PG Pub 2013/0089795) in view of Park (J. Power Sources, 195, 7904-7929), Mizuno (US PG Pub 2013/0143132) in view of Aizawa (US PG Pub 2013/0078535) and Mizuno (US PG Pub 2011/0091777) in view of Aizawa (US PG Pub 2013/0143132). The above combinations of references teach all of the claimed limitations except for a cathode layer comprising a hybrid conductive material wherein all spaces and pores in the cathode layer are electrolyte-free and a ratio of cation conductivity to electron conductivity of the hybrid conductive material is in a range of 0.01 to 100. Moreover, the prior art contains no motivation for adopting these features.

Claims 1-5, 7-10, 13-15, 17-24, 27, 28, 30 and 33-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724